This action was brought originally in the Lucas Common Pleas by Clara E. Corcoran et against one George B. Frank for damages for personal injuries sustained in an automobile accident.
During the trial, counsel for Frank inquired concerning conversations between the parties whwich disclosed the fact that Frank was insured against any liability by an insurance company. After the questions had been asked the court ordered the same struck from the record.
Judgment of the Common Pleas for $5000 in favor of the plaintiff was affirmed by the Court of Appeals after a remittitur of $1000 waws ordered.
Frank in the Supreme Court contends: that it was prejudicial error to ask the questions complained of which apprised the jury that he waws insured against an unfavorable verdict; and Corcoran claims that if any error were committed the same was cured by instructing the jury to disregard the questions.